DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 01/07/2021 pending claims 1-9, 11-19 and 21-32, claims 10 and 20 cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-17, 2-25 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy et al. [US 2012/0106778; Cuddihy] in view of Bautovich [US 2010/0033331] and Davsko [US 6,078,261].
Per claim 1. Cuddihy discloses an apparatus configured to perform remote health monitoring of a user, the apparatus comprising: a housing (e.g. frame 15) enclosing a plurality of sensors (32, 36) and a signal processing module (62) [Fig. 1, para. 17]; 
            wherein the plurality of sensors (e.g. infrared sensor) is configured for contact-free monitoring of at least one user state of the user (e.g. fallen); 
          wherein the signal processing module is communicatively coupled with the plurality of sensors, wherein the signal processing module is configured to receive data from the plurality of sensors [processing 62 coupled to the imaging components 32, 36, cited at para. 17, lines 24-35];   

        wherein a second sensor of the plurality of sensors is configured to generate a second set of quantitative data (e.g. discontinuity of the image line 42 of sensor 32) associated with a second user state (e.g. movement near floor, change in horizontal direction) [para. 18]; 
          wherein the signal processing module is configured to process the first set of quantitative data and the second set of quantitative data, using a machine learning module [see para. 25] “the standard baseline image is recorded to learn or analyze the resident’s activity over a period of time” that the user’s activity has been learned over a period of time to determine the standard or reference baseline for comparing with current sensed quantitative data, {in absence of transmitting user-identifying information of the first set of quantitative data, user-identifying information of the second set of quantitative data, and user-identifying information of the processed data to a remote location from the housing;} [address the limitation later]
          wherein the signal processing module (62) is configured to, responsive to the processing, perform at least one of (i) identifying an activity of the user (e.g. unusual activity, such as activity at night, when user expected to be sleeping (ii) detecting a condition associated with the user (e.g. fallen) [shown at Fig. 2];
          wherein the signal processing module is communicatively to a remote computing device (e.g. caregiver’s device 74) that is located remotely from the housing (e.g. located at caregiving station), and wherein the signal processing module is configured to transmit via alerting component (72) the at least one of the identified activity of the user (e.g. night activity) and the detected condition (e.g. fallen) associated with the user to the remote computing device via at least one of text message, wireless signal or a like [see para. 17, lines 35-38].  Cuddihy does not 
Cuddihy discloses of transmitted audible alarm, text message or a like to caregiver, except for not explicitly mention that the text message alarm is absent of transmitting user-identifying information of the first set of quantitative data, user-identifying information of the second set of quantitative data, and user-identifying information of the processed data to a remote location.  Davsko teaches a system for monitoring a bed patient, when an alarm is triggered (e.g. patient susceptible of falling) the alarm transmitted to the remote computer device (e.g. nurse station) which displays only the patient room number, so that nurse quickly recognized and provided aid to the particular patient at that room number [see Abstract].  With that, the patient alarm transmitted to remote location only contained patient’s room number, which is absent of any user-identifying information of any data claimed.  Therefore, it would have been obvious to one having ordinary skill in the art at the date before filing the claimed invention, to recognize that absence of transmitting any user-identifying information data to a remote location as taught by Davsko, would prevent any hacking or gain unauthorized access to user’s identification 
Per claim 2. Cuddihy and the combination made obvious above, Cuddihy further discloses wherein the activity comprises at least one of sitting, standing, walking, sleeping [see para. 26] eating, undressing, dressing, washing face, washing hands, brushing teeth, brushing hair, using a toilet, putting on dentures, removing dentures, and lying down.
Per claim 3. Cuddihy and the combination made obvious above, Cuddihy further discloses wherein the condition comprises at least one of a fall [see para. 22], a health condition, and a triage severity.
Per claim 4. Cuddihy and the combination made obvious above, Cuddihy further discloses wherein the signal processing module is configured to generate an alert in response to detecting a condition that is detrimental to the user (e.g. fallen or sleepwalking condition) [see para. 22 and 26].
Per claim 5. Cuddihy and the combination made obvious above, except for not explicitly mention the signal processing module and the plurality of sensors are configured in a hub architecture wherein the plurality of sensors is removably coupled with the signal processing module. However, Cuddihy shows that sensors (36 and 32) are mounted within a vertical frame (e.g. hub architecture) and further suggests “the imaging components 32, 36 are infrared sensors. It should be noted that although 2 radiation sources and 2 imaging components are illustrated herein, any number of the radiation sources and imaging components may be employed.” [para. 17].  With that, more sensors can be added to the frame or sensors can be removed from the frame.  Thus, it would have been obvious to one having ordinary skill in the art at the date before the effective filing of the claimed invention, to recognize that if more sensors can be added to the 
Per claim 6. Cuddihy and the combination made obvious above, Cuddihy further suggests that “It should be noted that embodiments of the invention are not limited to any particular processor for performing the processing tasks of the invention. The term "processing subsystem," as that term is used herein, is intended to denote any machine capable of performing the calculations, or computations, necessary to perform the tasks of the invention. The term "processor" is intended to denote any machine that is capable of accepting a structured input and of processing the input in accordance with prescribed rules to produce an output” [para. 21].  Thus, it would be obvious to one having ordinary skill in the art at the date before the effective filing of the claimed invention, to recognize that any appropriate well-known signal processing module can be employ to the system, as long as the processing unit is capable	 of performing the computations of user condition as suggested by Cuddihy above, including at least one of the well-known processing module as at least one of a graphics processing unit (GPU), a central processing unit (CPU), a digital signal processor (DSP), a microcontroller, a field-programmable gate array (FPGA), a complex programmable logic device (CPLD), and an artificial intelligence (AI) computing chip. 
Per claim 7. Cuddihy and the combination made obvious above, Cuddihy further suggests  wherein the plurality of sensors comprises at least one of a depth sensor, a red-green-blue (RGB) color sensor, a thermal sensor, a radar sensor and a motion sensor (e.g. sensor to detect movement of the user which used for determining falling down) [as cited at para. 23].
Per claims 21-22.  Cuddihy and the combination made obvious above, except for not explicitly mention that the processing module is configured to process the first set of quantitative data and the second set of quantitative data in absence of transmitting user-identifying information of the first set of quantitative data, user-identifying information of the second set of quantitative data, and user-identifying information of the processed data beyond 100 meters from the signal processing module.  Cuddihy, Davsko and Bautovich all mentioned that the alarm signal transmitted to caregiver (e.g. nurse station) and Bautovich shows that the communication network (12) is deployed within the facility, which means the alarm signal transmitted from the processing module to caregiver’s computer located within the monitoring aged-care facility, and that appropriate distance between the processing module to location of caregiver’s computer can be desired, so that the alarm signal can easily reach to nurse station and the nurse can quickly provide aid to patient.  Thus, it would have been obvious to one having ordinary skill in the art at the date before effective filing the claimed invention, to recognize that any appropriate range  can be applied to the communicate between processing module and remote location, including beyond 100 meters or/and 50 meters as applicant claimed.  
         Per claim 23. Cuddihy and the combination made obvious above, Cuddihy further teaches the first user state or the second user state comprises at least one of a speed of the user, a position of the user, and a movement of the user (e.g. movement to a position at vertical and horizontal directions [see para. 18 and 23] where user is lacked of movement at a specified area at a ground level and pre-determined height level).
           Per claim 24. Cuddihy and the combination made obvious above, Cuddihy further teaches   the signal processing module is configured to, responsive to the processing, identify the activity of the user or detect the condition associated with the user (e.g. fall or sleepwalk, activity least one of the speed of the user, the position of the user, and the movement of the user [para. 23 and 26].
           Per claim 25. Cuddihy and the combination made obvious above, Cuddihy further teaches  the signal processing module is configured to, responsive to the processing, identify the activity  (e.g. sleepwalking) of the user, and detect the condition (e.g. fall) associated with the user based at least in part on the identified activity of the user [see para. 23 and 26].
            Per claim 11. The method step limitations are similar to those of apparatus limitation in claim 1 above, that the rejection would be in the same manner. 
            Per claim 12. The method step limitations are similar to those of apparatus limitation in claim 2 above, that the rejection would be in the same manner. 
            Per claim 13. The method step limitations are similar to those of apparatus limitation in claim 3 above, that the rejection would be in the same manner. 
            Per claim 14. The method step limitations are similar to those of apparatus limitation in claim 4 above, that the rejection would be in the same manner. 
            Per claim 15. The method step limitations are similar to those of apparatus limitation in claim 5 above, that the rejection would be in the same manner. 
            Per claim 16. The method step limitations are similar to those of apparatus limitation in claim 6 above, that the rejection would be in the same manner. 
            Per claim 17. The method step limitations are similar to those of apparatus limitation in claim 7 above, that the rejection would be in the same manner. 
            Per claim 18. The method step limitations are similar to those of apparatus limitation in claim 8 above, that the rejection would be in the same manner. 
Per claim 19. The method step limitations are similar to those of apparatus limitation in claim 9 above, that the rejection would be in the same manner. 
            Per claim 27. The method step limitations are similar to those of apparatus limitation in claim 21 above, that the rejection would be in the same manner. 
            Per claim 28. The method step limitations are similar to those of apparatus limitation in claim 22 above, that the rejection would be in the same manner. 
            Per claim 29. The method step limitations are similar to those of apparatus limitation in claim 23 above, that the rejection would be in the same manner. 
            Per claim 30. The method step limitations are similar to those of apparatus limitation in claim 24 above, that the rejection would be in the same manner. 
            Per claim 31. The method step limitations are similar to those of apparatus limitation in claim 25 above, that the rejection would be in the same manner. 
            Per claim 32. The method step limitations are similar to those of apparatus limitation in claim 26 above, that the rejection would be in the same manner. 

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy et al.  in view of Bautovich and Davsko in claims 1 and 11 above, and further in view of Chan et al. [US 10,422,814; Chan].
Per claims 8-9. Cuddihy and the combination made obvious above, Cuddihy teaches the standard baseline image is recorded to learn the resident’s activity over a period of time [para. 25], the learn of resident’s activity is a process of a learning machine module, however, Cuddihy does not explicitly mention the machine learning module comprises a neural network, a linear regression, or a support vector machine (SVM). Chan teaches a fall detection using machine 
	Per claims 18-19.  The method steps limitation are similar to those apparatus claims of 8-9 above, therefore the rejection would be in the same manner. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy et al.  in view of Bautovich and Davsko in claims 1 and 11 above, and further in view of Yousfi et al. [US 2017/0372096; Yousfi].

          Per claim 26. Cuddihy and the combination made obvious above, except for not explicitly mention that the signal processing module is configured to remove user-identifying information from the first set of quantitative data, the second set of quantitative data, or the processed data prior to communicating the first set of quantitative data, the second set of quantitative data, or the processed data via the network. Yousfi teaches a system and methods for modifying and redacting health data across geographic regions including a feature of removing patient privacy information from data prior to transmission of health data to a second region [see Fig. 3C and para. 7-8 and 65].  It would have been obvious to one having ordinary skill in the art at the date before the effective filing of the claimed invention, to implement the privacy information removal function prior to transmission as taught by Yousfi to the combination above, for the . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/SON M TANG/Examiner, Art Unit 2685                                     

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685